DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, the language “determining a similarity of the phase response and/or the amplitude response of the plurality of measurement values to a phase response and/or an amplitude response of at least a part of the reference measurement values across the different frequencies of the magnetic exciter field” would appear to have a scope that includes determining similarity of the phase response to an amplitude response, or determining similarity of the amplitude response to a phase response.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,103,893 to Naganuma et al. (Naganuma).

Regarding claim 1, Naganuma discloses a method for determining a filling level of a storage container, comprising:
generating a magnetic exciter field, the magnetic exciter field being configured to excite a content of the storage container to form a magnetic response field, wherein generating the magnetic exciter field comprises varying a frequency of the magnetic exciter field (Naganuma, e.g., Fig. 2 and col. 5, line 27 to col. 6, line 25, generation of alternating magnetic flux by transmission coils 4a, 4b, …, 4n which excite content (e.g., molten steel 1 or air 6) of storage container in the form of mold in order to form magnetic response field which is detected by receiving coils 5a, 5b, …, 5n; note that voltages from AC power supplies 5a, 5b, …, 5n supplying transmission coils 4a, 4b, …, 4n are of different frequencies);
determining at least one measurement value for the magnetic response field (Naganuma, e.g., Fig. 2 and col. 5, line 27 to col. 6, line 25, determination of output of binary encoders 12a, 12b, …, 12n; it is determined from the outputs of the and
determining the filling level of the storage container based on a position of the storage container and the at least one measurement value (see Naganuma as applied above, e.g., Naganuma, e.g., Fig. 2 and col. 5, line 27 to col. 6, line 25, in Naganuma’s arrangement it is known a priori what binary output of a binary encoder (e.g., 0 or 1) corresponds to a level of the molten steel relative to a transmission coil; it is therefore at least implicit in Naganuma that the level of molten steel 1 in a mold is based on the collective values of the output of binary encoders 12a, 12b, …, 12n; also see Fig. 4 which shows a graph showing the relation between the level of the molten steel 1 and the output (induced voltage in the receiving coil) of each of the low-pass filter 10a, 10b, 10c, 10d of four sets of transmission and receiving coils; note that Naganuma’s sensing arrangement is fixed relative to the mold (storage container) such that Naganuma’s determination of the filling level of the mold is necessarily based on  a position of the mold),
wherein determining at least one measurement value for the magnetic response field further comprises:
	determining a plurality of measurement values for the magnetic response field for different frequencies of the magnetic exciter field (see Naganuma as applied above, noting that AC power supplies 5a, 5b, …, 5n (Fig. 2) are of different frequencies), and
wherein determining the filling level of the storage container further includes:
determining a phase response and/or an amplitude response of the plurality of measurement values across the different frequencies of the magnetic exciter field (see Naganuma as applied above, e.g., Naganuma, e.g., Fig. 2 and col. 5, line 27 to col. 6, line 25, at least amplitude response of each binary encoder 12a, 12b, …, 12n is determined in order to determine a filling level of the mold).

Naganuma is not relied upon as explicitly disclosing determining the filling level of the storage container based on a position of the storage container and a comparison of the at least one measurement value with reference measurement values, wherein one filling level of the storage container is assigned to each of the reference measurement values, and that determining the filling level of the storage container further includes determining a similarity of the phase response and/or the amplitude response of the plurality of measurement values to a phase response and/or an amplitude response of at least a part of the reference measurement values across the different frequencies of the magnetic exciter field.  As discussed above, in Naganuma’s arrangement it is known a priori what binary output of a binary encoder (e.g., 0 or 1) corresponds to a level of the molten steel relative to a transmission coil.  One of ordinary skill in the art would readily appreciate that in Naganuma’s arrangement of Fig. 2 the level of molten steel 1 in a mold is determinable based on a comparison/similarity of the output of binary encoders 12a, 12b, …, 12n with known reference values, e.g., logical value 1 when output voltage of low-pass filter is lower than value corresponding to point M (Fig. 3) and logical value 0 when output voltage of low-pass filter is equal to or higher than value corresponding to point M (Fig. 

	Regarding claim 2, Naganuma as applied to claim 1 discloses wherein determining the filling level of the storage container includes: determining a similarity of the at least one measurement value to one of the reference measurement values (see Naganuma as applied to claim 1, determining a similarity of a measurement value, e.g., (0, 0, 0, 0) to one of the enumerated possible output combinations of the binary encoders 12a, 12b, 12c, 12d, e.g., (0, 0, 0, 0) to determine that the mold is nearly full).

	Regarding claim 3, Naganuma as applied to claim 2 discloses wherein determining the filling level of the storage container further includes: determining the filling level assigned to the reference value which has a greatest similarity to the at least one measurement value as the filling level of the storage container (see Naganuma as applied to claims 1-2, the filling level assigned to output combination (0, 0, 0, 0) is nearly full, and this assigned filling level is determined to be the filling level of the mold based on the greatest similarity).

	Regarding claim 4, Naganuma as applied to claim 1 discloses wherein determining the similarity of the at least one measurement value to one of the reference measurement values comprises: comparing an amplitude of the measurement value with an amplitude of one of the reference measurement values; and/or comparing a phase of the measurement value with a phase of one of the reference measurement values (see Naganuma as applied to claim 1, determining a similarity of a measurement value, e.g., (0, 0, 0, 0) to one of the enumerated possible output combinations of the binary encoders 12a, 12b, 12c, 12d, e.g., (0, 0, 0, 0) to determine that the mold is nearly full; comparison of the measurement value to the enumerated possible output combinations of the binary encoders 12a, 12b, 12c, 12d in order to determine which of the combinations is most similar to the measurement value entails comparison of amplitudes).

	Claim 8 recites a device for determining a filling level of a storage container, comprising:
	an exciter module configured to generate a magnetic exciter field, the magnetic exciter field being configured to excite a content of the storage container to form a magnetic response field, wherein the exciter module is configured to vary a frequency of the magnetic exciter field;
	a measurement module configured to determine at least one measurement value for the magnetic response field, wherein the measurement module is configured to determine a plurality of measurement values for the magnetic response field for different frequencies of the magnetic exciter field; and
	an evaluation module configured to determine the filling level of the storage container based on a position of the storage container and a comparison of the at least one measurement value with reference measurement values, wherein one filling level of the storage container is assigned to each of the reference measurement values, wherein the evaluation module is configured to determine a phase response and/or an amplitude response of the plurality of measurement values across the different frequencies of the magnetic exciter field and to determine a similarity of the phase response and/or the amplitude response of the plurality of measurement values to a phase response and/or an amplitude response of at least a part of the reference measurement values across the different frequencies of the magnetic exciter field,
and is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma for reasons analogous to those set forth above in connection with the rejection of claim 1, recognizing that in Naganuma as applied to claim 1 Naganuma’s AC power supplies 5a, 5b, …, 5n in combination with transmission coils 4a, 4b, …, 4n constitute an exciter module as claimed, Naganuma’s binary encoders 12a, 12b, …, 12n constitute a measurement module as claimed, and a computer/processor or combinational logic circuit for determining which of the combinations is the most similar to the actual outputs in order to identify the mold level constitutes an evaluation module as claimed.

	Regarding claim 9, Naganuma as applied to claim 8 discloses wherein the evaluation module is further configured to determine a similarity of the at least one measurement value to one of the reference measurement values (see Naganuma as applied to claims 8, 1-2).

	Regarding claim 10, Naganuma as applied to claim 9 discloses wherein the evaluation module is further configured to determine the filling level associated with the reference value which has a greatest similarity to the at least one measurement value as the filling level of the storage container (see Naganuma as applied to claims 8-9, 1-3).

	Regarding claim 11, Naganuma as applied to claim 8 discloses wherein the evaluation module is further configured to determine the similarity of the at least one measurement value to one of the reference measurement values based on a comparison of an amplitude of the measurement value with an amplitude of one of the reference measurement values and/or based on a comparison of a phase of the measurement value with a phase of one of the reference measurement values (see Naganuma as applied to claims 8, 1, 4).

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 2005/0007239 to Woodard et al. (Woodard) in view of US 2006/0053880 to Taylor et al. (Taylor).

	Regarding claim 1, Woodard discloses a method for determining a filling level of a storage container, comprising:
	generating a magnetic exciter field, the magnetic exciter field being configured to excite a sensor of the storage container to form a magnetic response field, wherein generating the magnetic exciter field comprises varying a frequency of the magnetic exciter field (Woodard, e.g., Fig. 1 and paragraph 65, modulation of input signal to antenna 12 to produce magnetic field; also see Figs. 2-4 
	determining at least one measurement value for the magnetic response field (Woodard, e.g., Fig. 1 and paragraph 65, when the energy is in the inductors, the magnetic fields produced are single harmonic radio frequencies whose frequencies are the respective sensor 16 resonant frequencies, and are dependent on how the physical measured property changes the capacitance of the circuit; antenna 12 is also used to receive the harmonic magnetic responses produced by the inductors; also see paragraphs 71-82, measurement of amplitude to determine resonant frequency); and
	determining the filling level of the storage container based on a position of the storage container and a comparison of the at least one measurement value with reference measurement values, wherein one filling level of the storage container is assigned to each of the reference measurement values (Woodard, e.g., paragraphs 5, 96, identification of fluid level; also see paragraphs 98, Table I, a table that correlates response variation to a physical state value (e.g., fluid level) is part of the data file; as shown in Table I, one filing level of the fluid storage container is assigned a respective reference measurement value; because Woodard’s sensors are necessarily fixed relative to the storage container, the determination of fluid level is necessarily based on a position of the storage container),
wherein determining at least one measurement value for the magnetic response field further comprises:
		determining a plurality of measurement values for the magnetic response field for different frequencies of the magnetic exciter field (Woodard, e.g., Figs. 2-4 and paragraphs 71-82, interrogation of sensor 16 using frequency sweep of varying frequency and eliciting response at each frequency; note that in Table I (paragraph 98), changes in level results in corresponding changes in resonant frequency; accordingly, determining changes in level necessarily requires determining a plurality of different measurement values (resonant frequencies), with each different measurement value (resonant frequency) being measured at a respective frequency of the frequency sweep), and
	wherein determining the filling level of the storage container further includes:
		determining a phase response and/or an amplitude response of the plurality of measurement values across the different frequencies of the magnetic exciter field (Woodard, e.g., Figs. 2-4 and paragraphs 71-82, interrogation of sensor 16 using frequency sweep of varying frequency and eliciting response at each frequency; note that in Table I (paragraph 98), changes in level results in corresponding changes in resonant frequency; accordingly, determining changes in level necessarily requires determining a plurality of different measurement values (resonant frequencies), with each different measurement value (resonant frequency) being measured at a respective frequency of the frequency sweep; in order to identify resonant frequency, Woodard measures amplitude; see, e.g., paragraphs 77-78, 91-95; Woodard’s determination of and
		determining a similarity of the phase response and/or the amplitude response of the plurality of measurement values to a phase response and/or an amplitude response of at least a part of the reference measurement values across the different frequencies of the magnetic exciter field (see Woodard as applied above; determination of changes in the fluid level corresponds to a determination of amplitude response of the plurality of different measurement values (resonant frequencies); the determined amplitude responses are matched against the amplitude response of a data filed (e.g., Table I) to determine level).

	Woodard at least suggests that magnetic exciter field is configured to excite a content of the storage container.  In particular, Woodard discloses in connection with Example, 5 paragraphs 195-227 that electrodes of the sensor may be immersed in a fluid (see, e.g., paragraph 196), in which case a content of the storage container (e.g., the fluid between the electrodes and/or the electrodes themselves) are excited by virtue of application of a magnetic field to an inductor.  To the extent that one of ordinary skill in the art would not view this arrangement of Woodard as at least suggesting that a magnetic exciter field is configured to excite a content of the storage container, in related art Taylor discloses a level measuring fluid system utilizing sensor (Taylor, Fig. 2) that is identical to Woodard’s sensor 16 of Fig. 1, with Taylor’s sensor being placed in a tank 100 (Fig. 1) for purposes of measuring fluid level in the tank 100, and with the inductor 13 of Taylor’s sensor producing a magnetic response field in response to an 

	Regarding claim 2, Woodard in view of Taylor as applied to claim 1 at least suggests wherein determining the filling level of the storage container includes: determining a similarity of the at least one measurement value to one of the reference measurement values (see Woodard in view of Taylor as applied to claim 1, determination of changes in the fluid level corresponds to a determination of amplitude response of the plurality of different measurement values (resonant frequencies); the determined amplitude responses are matched against the amplitude response of a data filed (e.g., Table I) to determine level).

	Regarding claim 3, Woodard in view of Taylor as applied to claim 2 at least suggests wherein determining the filling level of the storage container further includes: determining the filling level assigned to the reference value which has a greatest similarity to the at least one measurement value as the filling level of the storage container (see Woodard in view of Taylor as applied to claim 2, determination of changes in the fluid level corresponds to a determination of amplitude response of the plurality of different measurement values (resonant frequencies); the determined amplitude responses are matched against the amplitude response of a data filed (e.g., Table I) to determine level; matching the determined amplitude responses against the amplitude response of a data filed (e.g., Table I) to determine level entails determining the filling level assigned to the reference value which has a greatest similarity to the at least one measurement value as the filling level of the storage container).

	Claim 8 recites a device for determining a filling level of a storage container, comprising:
	an exciter module configured to generate a magnetic exciter field, the magnetic exciter field being configured to excite a content of the storage container to form a magnetic response field, wherein the exciter module is configured to vary a frequency of the magnetic exciter field;
	a measurement module configured to determine at least one measurement value for the magnetic response field, wherein the measurement module is configured to determine a plurality of measurement values for the magnetic response field for different frequencies of the magnetic exciter field; and
	an evaluation module configured to determine the filling level of the storage container based on a position of the storage container and a comparison of the at least one measurement value with reference measurement values, wherein one filling level of the storage container is assigned to each of the reference measurement values, wherein the evaluation module is configured to determine a phase response and/or an amplitude response of the plurality of measurement values across the different frequencies of the magnetic exciter field and to determine a similarity of the phase response and/or the amplitude response of the plurality of measurement values to a phase response and/or an amplitude response of at least a part of the reference measurement values across the different frequencies of the magnetic exciter field,
and is rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Taylor for reasons analogous to those set forth above in connection with the rejection of claim 1, recognizing that in Woodard in view of Taylor as applied to claim 1 Woodard’s transmit circuitry connected to antenna 12 constitutes an exciter module as claimed, Woodard’s receive circuitry connected to antenna 12 constitutes a measurement module as claimed, and Woodard’s processor 14 (Fig. 1 and paragraph 65, processor 14 includes algorithms embodied in software for controlling the antenna 12 and for analyzing the RF signals received from the one or more magnetic field response sensors 16; also see paragraph 97, aggregate file is used for regulating antenna 12 scanning and for converting information acquired during scan to value of physical state) constitutes an evaluation module as claimed.

	Regarding claim 9, Woodard in view of Taylor as applied to claim 8 at least suggests wherein the evaluation module is further configured to determine a similarity of the at least one measurement value to one of the reference measurement values (see Woodard in view of Taylor as applied to claims 8, 1-2, 

	Regarding claim 10, Woodard in view of Taylor as applied to claim 9 at least suggests wherein the evaluation module is further configured to determine the filling level associated with the reference value which has a greatest similarity to the at least one measurement value as the filling level of the storage container (see Woodard in view of Taylor as applied to claims 8-9, 1-3, determination of changes in the fluid level corresponds to a determination of amplitude response of the plurality of different measurement values (resonant frequencies); the determined amplitude responses are matched against the amplitude response of a data filed (e.g., Table I) to determine level; matching the determined amplitude responses against the amplitude response of a data filed (e.g., Table I) to determine level entails determining the filling level assigned to the reference value which has a greatest similarity to the at least one measurement value as the filling level of the storage container).
 
Allowable Subject Matter
Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 6,418,787 relates to relates to a level transmitter for a liquid container.
	US 2003/0213299 relates to a level measuring device used to monitor the level of a substance in a container.
	US 2013/0147465 relates to a device to detect the level of liquid metal in a casting apparatus.
	US 2007/0157718 relates to a wireless method and system for determining the volume of a fluid in a container in a wireless fashion regardless of the container's orientation.
	US 2013/0010298 relates to a system and method of closed carton inspection; see, e.g., paragraph 3, known method for detecting missing contents of a closed carton is by detecting eddy currents at the fill-height of metal parts.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863